                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION




STEPHEN BRENT MCNEELY,

                  Plaintiff,

v.                                               Case No. 3:16-cv-377-J-34MCR

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS, et al.,

                  Defendants.


                                       ORDER

                                     I. Status

      Plaintiff Stephen Brent McNeely, an inmate of the Florida

penal system, initiated this action on March 25, 2016, pursuant to

the mailbox rule, by filing a Civil Rights Complaint (Doc. 1)

pursuant to 42 U.S.C. § 1983. He filed an Amended Complaint (Doc.

5) on July 7, 2016, and a Second Amended Complaint (SAC; Doc. 80)

on   March   2,   2018.   In   the    SAC,     McNeely   names   the   following

Defendants: (1) Secretary of the Florida Department of Corrections

(FDOC); (2) Shawn Swain; (3) Michael Harris; (4) Cleon Johnson; (5)

Mosley; (6) Blitch; (7) Korey; (8) Williams; (9) Whatley; (10)

Assistant Warden Godwin; and (11) Warden Reddish. He asserts that

the Defendants violated his federal constitutional rights when they

used excessive force against him on March 30, 2012, and were
deliberately indifferent to his mental health needs. He seeks

compensatory, punitive, and nominal damages as well as injunctive

and declaratory relief.

     This matter is before the Court on Defendants' Motion for

Summary Judgment (Motion; Doc. 82) with exhibits (Def. Ex.; Docs.

82-1 through 82-19). The Court advised McNeely of the provisions of

Federal Rule of Civil Procedure 56, notified him that the granting

of a motion to dismiss or a motion for summary judgment would

represent a final adjudication of this case which may foreclose

subsequent litigation on the matter, and gave him an opportunity to

respond to the Motion. See Summary Judgment Notice (Doc. 83); Order

(Doc. 7). McNeely responded with exhibits (P. Ex.; Docs. 103-1

through 103-33). See Response to the Defendants' Motion for Summary

Judgment (Response; Doc. 103). Defendants' Motion is ripe for

review.

                   II. Plaintiff's Allegations

     In his verified SAC,1 McNeely asserts: (1) the FDOC Secretary

violated his Eighth Amendment right when she failed to train Swain,




     1
       See Stallworth v. Tyson, 578 F. App'x 948, 950 (11th Cir.
2014) (citations omitted) ("The factual assertions that [Plaintiff]
made in his amended complaint should have been given the same
weight as an affidavit, because [Plaintiff] verified his complaint
with an unsworn written declaration, made under penalty of perjury,
and his complaint meets Rule 56's requirements for affidavits and
sworn declarations.").

                                2
Harris,   Blitch,   and    the   extraction   team2   on   how   to   address

McNeely's mental illness; (2) Swain and Harris violated his Eighth

Amendment right when they failed to supervise the extraction team

on March 30, 2012; (3) Swain and Harris violated his Eighth

Amendment   right   when    they   were   deliberately     indifferent    to

McNeely's mental health needs on March 30th; (4) the extraction

team members violated his Eighth Amendment right when they used

excessive force against McNeely on March 30th; (5) the extraction

team, Blitch, Swain, and Harris violated his Eighth Amendment right

when they failed to intervene and/or protect McNeely on March 30th;

(6) Swain violated his Eighth and Fourteenth Amendment rights when

he directed Blitch to improperly videotape the March 30th incident;

(7) Blitch violated his Eighth and Fourteenth Amendment rights when

he failed to properly videotape the March 30th incident; (8)

Reddish and Godwin violated his Eighth Amendment right when they

failed to supervise and train Swain, Harris, Blitch, and the

extraction team on March 30th; and (9) Reddish and Godwin violated

his First Amendment right when they threatened McNeely about filing

grievances relating to the March 30th use of force incident. See

SAC at 6-8.




     2
       The extraction team members during the March 30, 2012
incident were Cleon Johnson, Joshua Mosley, Eric Williams, Brandon
Korey, and Wesley Whatley. See Def. Exs. G-K. For brevity, the
Court may refer to these Defendants as the extraction team.

                                     3
     As to the underlying facts of his claims, McNeely asserts that

he declared a psychological emergency on March 30, 2012, while

housed   in    the   transitional   care   unit   at   Union   Correctional

Institution (UCI), and notified Swain and Harris that he was

suicidal. See id. at 8. According to McNeely, Swain and Harris told

him they did not respect psychological emergencies, and that,

instead of mental health treatment, the extraction team would beat

him. See id. McNeely states that Swain directed the extraction team

to enter his cell and give him "some black eyes." Id. He describes

what transpired when the extraction team entered his cell.

              I attempted suicide by cutting my arm (artery)
              open with a small piece of an aluminum can and
              tried to get out into the hallway so I would
              be on camera in order to "try" and prevent
              them from "getting away" with the abuse
              (excessive force) I knew was coming.

              I was unable to get out into the hallway. I
              pushed off of the shield and rolled on top of
              the mattress and placed my hands behind my
              back and stopped resisting.

              While I lay on top of the mattress, not
              resisting, with my hands behind my back,
              officers Johnson, Mosley, Williams, Korey, and
              Whatley began punching me all over my body,
              including my head and face. They were gouging
              my eyes.

Id. at 8-9 (enumeration and emphasis omitted). McNeely declares

that Blitch failed to properly record the incident, and that Blitch

told him weeks later that Swain directed him not to properly record

the incident. See id. at 9. He states that none of the Defendants

tried to stop the beating. See id. He asserts that he was "rushed"

                                     4
to Gainesville Trauma Center after the beating, got eight stitches

on his arm, and suffered "deep bruising all over his face," a left

eye infection, and severe headaches. Id. at 11.

      According to McNeely, Godwin talked to him on April 2, 2012,

and commented that his black eyes "looked nice," he was "lucky" he

still had teeth, there was a "new chief in town," and disobedience

would not be tolerated even if they had to blacken a few eyes and

break some bones. Id. at 9. McNeely avers that Godwin told him that

there was no video footage, and if he filed any grievances related

to the March 30th incident, they would disappear, and he would get

"a   real"   use   of   force   with   some   missing   teeth.   Id.   at   10.

According to McNeely, he spoke with Reddish on April 5th about the

threats, and Reddish advised him not to file a grievance. See id.

                    III. Motion to Dismiss Standard

      In ruling on a motion to dismiss, the Court must accept the

factual allegations set forth in the complaint as true. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Swierkiewicz v. Sorema

N.A., 534 U.S. 506, 508 n.1 (2002); see also Lotierzo v. Woman's

World Med. Ctr., Inc., 278 F.3d 1180, 1182 (11th Cir. 2002). In

addition, all reasonable inferences should be drawn in favor of the

plaintiff. See Randall v. Scott, 610 F.3d 701, 705 (11th Cir.

2010). Nonetheless, the plaintiff must still meet some minimal

pleading requirements. Jackson v. Bellsouth Telecomm., 372 F.3d

1250, 1262-63 (11th Cir. 2004) (citations omitted). Indeed, while


                                       5
"[s]pecific facts are not necessary[,]" the complaint should "'give

the defendant fair notice of what the . . . claim is and the

grounds upon which it rests.'" Erickson v. Pardus, 551 U.S. 89, 93

(2007) (per curiam) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007)). Further, the plaintiff must allege "enough

facts to state a claim that is plausible on its face." Twombly, 550

U.S. at 570. "A claim has facial plausibility when the pleaded

factual content allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged." Iqbal,

556 U.S. at 678 (citing Twombly, 550 U.S. at 556).

     A "plaintiff's obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action

will not do[.]" Twombly, 550 U.S. at 555 (internal quotations

omitted); see also Jackson, 372 F.3d at 1262 (explaining that

"conclusory allegations, unwarranted deductions of facts or legal

conclusions masquerading as facts will not prevent dismissal")

(internal citation and quotations omitted). Indeed, "the tenet that

a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions[,]" which simply

"are not entitled to [an] assumption of truth." See Iqbal, 556 U.S.

at 678, 680. Thus, in ruling on a motion to dismiss, the Court must

determine   whether   the   complaint   contains   "sufficient   factual

matter, accepted as true, to 'state a claim to relief that is


                                   6
plausible on its face[.]'" Id. at 678 (quoting Twombly, 550 U.S. at

570). And, while "[p]ro se pleadings are held to a less stringent

standard than pleadings drafted by attorneys and will, therefore,

be liberally construed," Tannenbaum v. United States, 148 F.3d

1262, 1263 (11th Cir. 1998), "'this leniency does not give the

court a license to serve as de facto counsel for a party or to

rewrite an otherwise deficient pleading in order to sustain an

action.'" Alford v. Consol. Gov't of Columbus, Ga., 438 F. App'x

837, 839 (11th Cir. 2011)3 (quoting GJR Invs., Inc. v. Cty. of

Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998) (internal

citation omitted), overruled in part on other grounds as recognized

in Randall, 610 F.3d at 706).

                         IV. Summary Judgment Standard

     Under   Rule   56    of   the   Federal   Rules   of   Civil    Procedure

(Rules(s)), "[t]he court shall grant summary judgment if the movant

shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law." Fed. R.

Civ. P. 56(a). The record to be considered on a motion for summary

judgment may include "depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including



     3
       "Although an unpublished opinion is not binding              . . . , it
is persuasive authority." United States v. Futrell, 209             F.3d 1286,
1289 (11th Cir. 2000) (per curiam); see generally Fed.              R. App. P.
32.1; 11th Cir. R. 36-2 ("Unpublished opinions are not              considered
binding precedent, but they may be cited as                         persuasive
authority.").

                                       7
those       made   for   purposes   of   the   motion   only),    admissions,

interrogatory       answers,   or   other    materials."   Fed.   R.   Civ.   P.

56(c)(1)(A).4 An issue is genuine when the evidence is such that a

reasonable jury could return a verdict in favor of the non-moving

party. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th

Cir. 1996) (quoting Hairston v. Gainesville Sun Publ'g Co., 9 F.3d

913, 919 (11th Cir. 1993)). "[A] mere scintilla of evidence in

support of the non-moving party's position is insufficient to

defeat a motion for summary judgment." Kesinger ex rel. Estate of

Kesinger v. Herrington, 381 F.3d 1243, 1247 (11th Cir. 2004)

(citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)).

        The party seeking summary judgment bears the initial burden of

demonstrating to the court, by reference to the record, that there

are no genuine issues of material fact to be determined at trial.



        4
       Rule 56 was revised in 2010 "to improve the procedures for
presenting and deciding summary-judgment motions." Rule 56 advisory
committee's note 2010 Amends.

              The standard for granting summary judgment
              remains unchanged. The language of subdivision
              (a) continues to require that there be no
              genuine dispute as to any material fact and
              that the movant be entitled to judgment as a
              matter of law. The amendments will not affect
              continuing development of the decisional law
              construing and applying these phrases.

Id. "[A]lthough the interpretations in the advisory committee['s]
notes are not binding, they are highly persuasive." Campbell v.
Shinseki, 546 F. App'x 874, 879 n.3 (11th Cir. 2013). Thus, case
law construing the former Rule 56 standard of review remains
viable.

                                         8
See Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir.

1991). "When a moving party has discharged its burden, the non-

moving party must then go beyond the pleadings, and by its own

affidavits, or by depositions, answers to interrogatories, and

admissions on file, designate specific facts showing that there is

a genuine issue for trial." Jeffery v. Sarasota White Sox, Inc., 64

F.3d 590, 593–94 (11th Cir. 1995) (internal citations and quotation

marks omitted). Substantive law determines the materiality of

facts, and "[o]nly disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude

the entry of summary judgment." Anderson, 477 U.S. at 248. In

determining whether summary judgment is appropriate, a court "must

view all evidence and make all reasonable inferences in favor of

the party opposing summary judgment." Haves v. City of Miami, 52

F.3d 918, 921 (11th Cir. 1995) (citing Dibrell Bros. Int'l, S.A. v.

Banca Nazionale Del Lavoro, 38 F.3d 1571, 1578 (11th Cir. 1994)).

                     V. Summary of the Arguments

     In the Motion, Defendants request dismissal of McNeely's

claims   against   them   because   McNeely   failed   to   exhaust   his

administrative remedies, as required by the Prison Litigation

Reform Act (PLRA), before filing the instant 42 U.S.C. § 1983

lawsuit. See Motion at 13-15. They also assert that there are no

genuine issues of material fact, and therefore, the Court should

grant summary judgment in their favor as to McNeely's (1) Eighth


                                    9
Amendment    claims      against    the   extraction    team,   Swain,   Harris,

Reddish, and Godwin, see id. at 15-19; (2) failure to train claims

against Jones, Reddish, and Godwin, see id. at 19-20; and (3) First

Amendment retaliation claims against Reddish and Godwin, see id. at

20. They also maintain that (1) McNeely's failure to train and

supervisory claims against Godwin and Reddish are not timely filed,

see   id.   at   12-13;    (2)     Defendants   are    entitled   to   qualified

immunity, see      id.    at 20-21; (3) the Eleventh Amendment bars

McNeely's claims for monetary damages against the Defendants in

their official capacities, see id. at 21; and (4) McNeely fails to

assert that he suffered any physical injuries as a result of

Defendants' acts and/or omissions, see id. at 21-23.

      In response to Defendants' Motion, McNeely asserts that (1)

his failure to train and supervisory claims against Godwin and

Reddish are timely filed, see Response at 14-16; (2) he failed to

exhaust because the FDOC's administrative remedies were unavailable

to him due to Reddish and Godwin's threats, see id. at 16-23; (3)

the extraction team violated his Eighth Amendment right when they

used excessive force against him, see id. at 23-29; (4) the

extraction team, Blitch, Harris, and Swain failed to intervene to

stop the assault, see id. at 30; (5) Reddish, Godwin, Swain, and

Harris failed to supervise their subordinates, see id. at 30-31;

(6) Reddish and Godwin violated his First Amendment right when they

threatened to retaliate against him if he filed any grievances


                                          10
related to the use of force incident, see id. at 31-32; and (7)

Defendants are not entitled to qualified immunity, see id. at 33-

34.

               VI. Exhaustion of Administrative Remedies

                       1. Exhaustion under the PLRA

       Exhaustion of available administrative remedies is required

before a 42 U.S.C. § 1983 action with respect to prison conditions

may   be   initiated     by   a   prisoner.   See   42   U.S.C.    §    1997e(a).

Nevertheless, a prisoner such as McNeely is not required to plead

exhaustion. See Jones v. Bock, 549 U.S. 199, 216 (2007). Instead,

the United States Supreme Court has recognized "failure to exhaust

is    an   affirmative    defense    under    the   PLRA[.]"      Id.    Notably,

exhaustion of available administrative remedies is "a precondition

to an adjudication on the merits" and is mandatory under the PLRA.

Bryant v. Rich, 530 F.3d 1368, 1374 (11th Cir. 2008); Jones, 549

U.S. at 211; Woodford v. Ngo, 548 U.S. 81, 85 (2006) ("Exhaustion

is no longer left to the discretion of the district court, but is

mandatory.") (citation omitted). Not only is there an exhaustion

requirement, "the PLRA exhaustion requirement requires proper

exhaustion." Woodford, 548 U.S. at 93.

                  Because   exhaustion   requirements   are
             designed to deal with parties who do not want
             to exhaust, administrative law creates an
             incentive for these parties to do what they
             would otherwise prefer not to do, namely, to
             give the agency a fair and full opportunity to
             adjudicate their claims. Administrative law
             does this by requiring proper exhaustion of

                                       11
            administrative remedies, which "means using
            all steps that the agency holds out, and doing
            so properly (so that the agency addresses the
            issues on the merits)." Pozo,[5] 286 F.3d, at
            1024. . . .

Woodford,    548    U.S.   at   90.    And,   "[p]roper   exhaustion   demands

compliance with an agency's deadlines and other critical procedural

rules . . . ." Id. As such, the United States Supreme Court has

emphasized:

                 Courts may not engraft an unwritten
            "special circumstances" exception onto the
            PLRA's exhaustion requirement. The only limit
            to § 1997e(a)'s mandate is the one baked into
            its text: An inmate need exhaust only such
            administrative remedies as are "available."

Ross v. Blake, 136 S.Ct. 1850, 1862 (2016).

     Although proper exhaustion is generally required, a remedy

must be "available" before a prisoner is required to exhaust it.

Turner v. Burnside, 541 F.3d 1077, 1084 (11th Cir. 2008); Goebert

v.   Lee    Cty.,    510   F.3d       1312,   1323   (11th   Cir.   2007).   An

administrative remedy may be unavailable when prison officials

interfere with a prisoner's pursuit of relief. See Ross, 136 S.Ct.

at 1860. The Eleventh Circuit has explained:

            [A]t least some threats disrupt the operation
            and    frustrate   the    purposes    of   the
            administrative remedies process enough that
            the PLRA's exhaustion requirement does not
            allow them. The construction of "availability"
            that we adopt is beneficial because it reduces
            any incentive that prison officials otherwise
            might have to use threats to prevent inmates


     5
         Pozo v. McCaughtry, 286 F.3d 1022 (7th Cir. 2002).

                                         12
           from exhausting their administrative remedies,
           and it thereby safeguards the benefits of the
           administrative review process for everyone.

                We conclude that a prison official's
           serious threats of substantial retaliation
           against an inmate for lodging or pursuing in
           good faith a grievance make the administrative
           remedy "unavailable," and thus lift the
           exhaustion requirement as to the affected
           parts of the process if both of these
           conditions are met: (1) the threat actually
           did deter the plaintiff inmate from lodging a
           grievance or pursuing a particular part of the
           process; and (2) the threat is one that would
           deter a reasonable inmate of ordinary firmness
           and fortitude from lodging a grievance or
           pursuing the part of the grievance process
           that the inmate failed to exhaust. See
           Hemphill,[6] 380 F.3d at 688 ("The test for
           deciding whether the ordinary grievance
           procedures were available must be an objective
           one: that is, would 'a similarly situated
           individual of ordinary firmness' have deemed
           them available." (citation omitted)); cf.
           Smith v. Mosley, 532 F.3d 1270, 1277 (11th
           Cir. 2008) (noting that an inmate claiming a
           First Amendment violation based on retaliation
           for a complaint about prison conditions must
           show that the discipline "would likely deter a
           prisoner    of    ordinary    firmness    from
           complaining" (quotation marks and alteration
           omitted)).

Turner, 541 F.3d at 1085. However, threats of retaliation will not

excuse a failure to exhaust where the prisoner has been removed

from the threats such that they no longer pose an impediment to

completion of administrative procedures. See, e.g., Bryant, 530

F.3d at 1379 ("Bryant was later transferred to another prison where

the threat of violence was removed. There, he could have filed an


     6
         Hemphill v. New York, 380 F.3d 680, 688 (2d Cir. 2004).

                                13
out-of-time   grievance    and   then   shown   good   cause   for   its

untimeliness. Because he did not, Bryant failed to exhaust an

administrative remedy that was available to him."); Poole v. Rich,

312 F. App'x 165, 167–68 (11th Cir. 2008) ("Even if we assume that

Poole was threatened and that these threats rendered grievance

procedures at Rogers [State Prison] unavailable to Poole, Poole's

complaint is still due to be dismissed because he has failed to

allege that grievance procedures were unavailable to him once he

was no longer incarcerated at Rogers and was removed from the

threats of violence made by the officials at that prison.").

     The determination of whether an inmate exhausted his available

administrative remedies prior to filing a cause of action in

federal court is a matter of abatement and should be raised in a

motion to dismiss, or be treated as such if raised in a summary

judgment motion. Bryant, 530 F.3d at 1374-75 (citation omitted).

The Eleventh Circuit has explained the two-step process that the

Court must employ when examining the issue of exhaustion of

administrative remedies.

               After a prisoner has exhausted the
          grievance procedures, he may file suit under §
          1983. In response to a prisoner suit,
          defendants may bring a motion to dismiss and
          raise as a defense the prisoner's failure to
          exhaust these administrative remedies. See
          Turner, 541 F.3d at 1081. In Turner v.
          Burnside we established a two-step process for
          resolving motions to dismiss prisoner lawsuits
          for failure to exhaust. 541 F.3d at 1082.
          First, district courts look to the factual
          allegations in the motion to dismiss and those

                                  14
          in the prisoner's response and accept the
          prisoner's view of the facts as true. The
          court should dismiss if the facts as stated by
          the prisoner show a failure to exhaust. Id.
          Second, if dismissal is not warranted on the
          prisoner's view of the facts, the court makes
          specific findings to resolve disputes of fact,
          and should dismiss if, based on those
          findings, defendants have shown a failure to
          exhaust. Id. at 1082–83; see also id. at 1082
          (explaining that defendants bear the burden of
          showing a failure to exhaust).

Whatley v. Warden, Ware State Prison, 802 F.3d 1205, 1209 (11th

Cir. 2015); see Pavao v. Sims, 679 F. App'x 819, 823-24 (11th Cir.

2017) (per curiam).

    2. Exhaustion under Florida's Prison Grievance Procedure

     The FDOC provides an internal grievance procedure for its

inmates. See FLA. ADMIN. CODE r. 33-103.001 through 33-103.018.

Generally, to properly exhaust administrative remedies, a prisoner

must complete a three-step sequential process. First, an inmate

must submit an informal grievance to a designated staff member at

the institutional level. See FLA. ADMIN. CODE r. 33-103.005. If the

issue is not resolved, the inmate must submit a formal grievance at

the institutional level. See FLA. ADMIN. CODE r. 33-103.006. If the

matter is not resolved at the institutional level, the inmate must

file an appeal to the Office of the Secretary of the FDOC. See FLA.

ADMIN. CODE r. 33-103.007.

     However, under specified circumstances, an inmate can bypass

the informal-grievance stage and start with a formal grievance at

the institutional level. See FLA. ADMIN. CODE r. 33-103.005(1); 33-

                                15
103.006(3). Or, an inmate can completely bypass the institutional

level and proceed directly to the Office of the Secretary of the

FDOC by filing a "direct grievance." See FLA. ADMIN. CODE r.

33-103.007(3). Emergency grievances and grievances of reprisal7 are

types of "direct grievances" that may be filed with the Office of

the Secretary. See FLA. ADMIN. CODE r. 33-103.007(3)(a). In a

direct grievance to the Secretary, the inmate "must clearly state

the   reason   for   not   initially    bringing   the   complaint   to   the

attention of institutional staff and by-passing the informal and

formal grievance steps of the institution or facility . . . ." FLA.

ADMIN. CODE r. 33-103.007(3)(a)2. If the Secretary determines that

the grievance does not qualify as one of the types of direct

grievances described in the rule, the grievance must be returned to

the inmate, stating the reasons for its return and advising the

inmate to resubmit the grievance at the appropriate level. See FLA.

ADMIN. CODE r. 33-103.007(3)(d). If the grievance is returned to

the   institution    or    facility    for   further   investigation   or   a

response, the inmate may, after receiving the response, re-file

with the Secretary if he is not satisfied with the response. See

FLA. ADMIN. CODE r. 33-103.007(8).



      7
       Rule 33-103.002(9) defines a grievance of reprisal as "[a]
grievance submitted by an inmate alleging that staff have taken or
are threatening to take retaliatory action against the inmate for
good faith participation in the inmate grievance procedure." FLA.
ADMIN. CODE r. 33-103.002(9).


                                       16
     Florida Administrative Code Rule 33-103.011 provides time

frames for submission of grievances. Generally, the following time

limits are applicable. Informal grievances must be received within

twenty days from the date on which the incident or action that is

the subject of the grievance occurred. See FLA. ADMIN. CODE r. 33-

103.011(1)(a). Formal grievances must be received no later than

fifteen   days   from   the   date   of    the   response   to   the   informal

grievance. See FLA. ADMIN. CODE r. 33-103.011(1)(b). Similarly,

grievance appeals to the Office of the Secretary must be received

within fifteen days from the date the response to the formal

grievance is returned to the inmate. See FLA. ADMIN. CODE r.

33-103.011(1)(c). Rule 33-103.011(2) provides:

                An extension of the above-stated time
           periods shall be granted when it is clearly
           demonstrated by the inmate to the satisfaction
           of the reviewing authority as defined in
           paragraphs 33-103.002(15)((b) and (c), F.A.C.,
           or the Secretary that it was not feasible to
           file the grievance within the relevant time
           periods and that the inmate made a good faith
           effort to file in a timely manner. The
           granting of such an extension shall apply to
           the filing of an original grievance or when
           re-filing a grievance after correcting one or
           more deficiencies cited in rule 33-103.014,
           F.A.C.

FLA. ADMIN. CODE r. 33-103.011(2). Additionally, Rule 33-103.011(4)

states:

                The   time  limit   for           responding   to
           grievances and appeals may be          extended for a
           reasonable period agreeable to         both parties if
           the extension is agreed to in          writing by the
           inmate. Unless the grievant            has agreed in

                                      17
          writing to an extension, expiration of a time
          limit at any step in the process shall entitle
          the complainant to proceed to the next step of
          the grievance process. If this occurs, the
          complainant must clearly indicate this fact
          when filing at the next step. If the inmate
          does not agree to an extension of time at the
          central office level of review, he shall be
          entitled to proceed with judicial remedies as
          he would have exhausted his administrative
          remedies. The Bureau of Policy Management and
          Inmate Appeals will nevertheless ensure that
          the grievance is investigated and responded to
          even though an extension has not been agreed
          to by the inmate.

FLA. ADMIN. CODE r. 33-103.011(4).

     According to Rule 33-103.014, an informal grievance, formal

grievance, direct grievance, or grievance appeal "may be returned

to the inmate without further processing if, following a review of

the grievance, one or more ... conditions are found to exist." FLA.

ADMIN. CODE r. 33-103.014(1). The rule provides an enumerated list

as "the only reasons for returning a grievance without a response

on the merits." See FLA. ADMIN. CODE r. 33-103.014(1)(a)-(y). Some

of the reasons for returning a grievance are as follows: the

grievance "addresses more than one issue or complaint" or "is so

broad, general or vague in nature that it cannot be clearly

investigated, evaluated, and responded to" or "is not written

legibly and cannot be clearly understood" or is a supplement to a

previously-submitted grievance that has been accepted for review;

and the inmate "did not provide a valid reason for by-passing the

previous levels of review as required or the reason provided is not


                                18
acceptable," or "used more than two (2) additional narrative

pages." See FLA. ADMIN. CODE r. 33-103.014(1)(a), (b), (c), (f),

(q), (t).

                 3. McNeely's Exhaustion Efforts

     As a threshold matter,8 Defendants maintain that McNeely

failed to exhaust his administrative remedies, as required by the

PLRA, before filing this 42 U.S.C. § 1983 lawsuit. See Motion at

13-15. In support of their position, Defendants submitted the

Declaration of Ashley Stokes (Def. Ex. B; Stokes Decl.). As the

custodian of FDOC grievance records at the Secretary's Office,

Stokes states, in pertinent part:

                 In February 2018, Senior Assistant
            Attorney General Marcus O. Graper contacted me
            regarding    inmate     Stephen     McNeeley's
            allegation of an inability to file grievances
            due to alleged threats. In this case, inmate
            Stephen McNeeley (FDC #956866) alleges that
            he was threatened not to file grievances
            associated with a use of force that occurred
            on March 30, 2012, which prevented him from
            exhausting his administrative remedies prior
            to filing a lawsuit on March 25, 2016.
            Contrary to inmate McNeeley's assertion, the
            grievance procedure was available to him with
            procedures for this situation.

                 Generally,    the FDC has three steps in
            their grievance     procedure, which is under
            Chapter 33-103,    Florida Administrative Code,
            that start with    an informal grievance where,
            if the inmate is   unsatisfied with the response


     8
       Although Defendants raised their failure-to-exhaust defense
in a motion for summary judgment, the Court must treat the issue as
if it had been raised in a motion to dismiss. See Bryant, 530 F.3d
at 1374-75.

                                    19
received [he] may file a formal grievance, and
then can pursue further relief by submitting
an appeal to the Secretary's office. A formal
grievance, grievance appeal, and direct
grievance are filed on a DC1-303 form. Rule
33-103.006(1), 33-103.007(1), Fla. Admin.
Code.

     A type of grievance (Direct Grievance)
that can bypass the informal grievance or
formal grievance level is a "Grievance of
Reprisal." Rule 33-103.006(3), 33-103.007(6),
Fla. Admin. Code. A Grievance of Reprisal is
"A grievance submitted by an inmate alleging
that staff have taken or are threatening to
take retaliatory action against the inmate for
good faith participation in the inmate
grievance procedure." Rule 33-103.002(9), Fla.
Admin. Code.

     While an inmate may have a grievance
logged at the prison, if the inmate desires to
discretely file the grievance, the inmate may
file the grievance directly to the Office of
the Secretary of the FDC by placing it in a
sealed envelope, which is processed postage
free through routine institutional channels.
Rule 33-103.006(8), 33-103.007(6)(a)3., Fla.
Admin. Code. For the grievance to be
considered   as   a   properly   filed   Direct
Grievance, the "inmate must clearly state the
reason   for   not   initially   bringing   the
complaint to the attention of institutional
staff and by-passing the informal and formal
grievance   steps   of   the   institution   or
facility."   Rule   33-103.007(6)(a)2.,    Fla.
Admin. Code. While an inmate has notice of
this 'sealed envelope' method from the
grievance rules, the inmate is also provided
notice of this method on each blank DC1-303
form at the bottom of the form.

     Generally, a grievance must be filed
within a specific amount of time from the date
of the incident or action being grieved. Rule
33-103.011, Fla. Admin. Code. A Direct
Grievance must be filed within 15 days of the
date on which the incident or action being

                      20
            grieved occurred. Rule 33-103.01l(l)(d), Fla.
            Admin. Code. If an inmate feels that he was
            unable to file a grievance within the
            specified time periods [at] his current
            custodial institution or facility, the inmate
            can also file an out-of-time grievance. Rule
            33-103.011(2), Fla. Admin. Code. In this
            circumstance,   the   inmate    must   clearly
            demonstrate in the grievance that "it was not
            feasible to file the grievance within the
            relevant time periods and that the inmate made
            a good faith effort to file in a timely
            manner." Id.

Stokes Decl. at 1-2 (enumeration omitted).

     Defendants assert that McNeely did not file any grievances

addressing the March 30, 2012 incident. See Motion at 13-15. They

concede that a similarly-situated inmate facing retaliation, as

alleged by McNeely, would be deterred from filing informal and

formal grievances at UCI. See id. at 14. Nevertheless, according to

Defendants,   the   grievance    procedures   were   still      available   to

McNeely because he could have bypassed the institutional level,

UCI, by filing a grievance of reprisal directly with the FDOC

Secretary's Office in a sealed envelope. See id.; Stokes Decl. at

2. They also state that McNeely could have filed an out-of-time

grievance   after   he   was   transferred    from   UCI   to   other   penal

institutions. See id.; Def. Ex. C, Inmate Movement Transfer History

(showing the FDOC transferred McNeely to ten different prisons from

October 19, 2012, until March 25, 2016, when he initiated the

lawsuit).




                                    21
       As to the initial step in the two-part process for deciding

motions to dismiss for failure to exhaust under the PLRA, the

Eleventh Circuit has instructed:

                 District courts first should compare the
                 factual allegations in the motion to dismiss
                 and those in the prisoner's response and,
                 where there is a conflict, accept the
                 prisoner's view of the facts as true. "The
                 court should dismiss if the facts as stated by
                 the prisoner show a failure to exhaust." Id.[9]

Pavao, 679 F. App'x at 823-24. Here, accepting McNeely's view of

the facts as true, a dismissal is warranted. McNeeley maintains

that       "it    is   undisputed   that    [he]   did   not   lodge[]   any

grievances/appeals regarding the subject incident." Response at 18.

In the SAC, McNeely explains:

                 Because of Godwin's and Reddish's threats, and
                 advice not to grieve the use of force, I was
                 unable to exhaust my administrative remedies.
                 I took the threats seriously. The threats
                 froze my right to file the grievances.

SAC at 10, ¶ 13.

       McNeely asserts that the Court should relieve him of the

exhaustion requirement because the FDOC's administrative remedies

were unavailable to him. See Response at 11-12, 16-23. According to

McNeely, Defendant Godwin threatened him with additional, more

harmful abuse if he filed any grievances about the March 30th

incident, and Reddish also advised against utilizing the grievance

procedures. See id. at 19. He states that Godwin and Reddish would


       9
           Whatley, 802 F.3d at 1209.

                                       22
have known if he had filed any grievances at UCI because Reddish

was UCI's head administrator, and Godwin was the top administrator

of UCI security. See id. at 18-19. He maintains that he "was

deterred from filing grievances about the excessive force from any

institution" within the FDOC. Id. at 21. According to McNeely,

Defendants' arguments fail because (1) Godwin and Reddish's threats

"froze" his ability to exhaust, see id. at 18; (2) he was in

special housing, and therefore was required to give a grievance

(sealed or unsealed) to a UCI officer, see id. at 19; (3) Godwin

told McNeely that he would know if McNeely ever filed a grievance

at another prison and would "reach out and touch him like AT&T,"

id.; (4) McNeely had witnessed abuse against other inmates, and had

been subjected to abuse over the past fifteen years in close

management, and therefore feared staff abuse, see id.; (5) a Santa

Rosa colonel told McNeely that he "had better not start all that

snitching at Santa Rosa," id. at 20; (6) McNeely complained to

Florida Department of Law Enforcement Special Agent Brown about the

UCI abuse, see id.; (7) Reddish was aware of the March 30, 2012 use

of force because he reviewed and approved the disciplinary reports

issued against McNeely, see id.; and (8) McNeely later saw Godwin

at Columbia Correctional Institution Annex, and Godwin said, "I

told you I would see you again," id.

     In support of his position, McNeely filed a declaration,

stating in pertinent part:


                                23
     Several days after the incident defendant
Godwin came to the dorm and saw me. He stated
that my eyes looked nice. I asked him if he
had seen the use of force video. He stated
that there was no video. That if I file any
grievances regarding the use of force I will
get my teeth knocked out of my mouth. He
advised me that there was a new chief in town.
He told me that even if I leave/transfer that
he would still be able to reach out and touch
me like AT&T. That he would see me again. In
fact I did get transferred and did see him
again 2 years later. I've transferred to a
prison where he's been at twice since the
incident. When I seen [sic] him 2 years after
the incident, he stated, "I told you I would
see you again."

     Days after I saw Reddish and I told him
what Godwin said and he advised me not to file
any grievances with a smile on his face.

     In the past I have been slapped around at
one prison for an officer at another prison.

     Days after the incident I was transferred
to Santa Rosa CI where the Colonel came to my
cell and told me that I had better not start
all that snitching at Santa Rosa if I know
what's good for me and my well being.

     I was interviewed twice by Special Agent
Brown of the F.D.L.E. regarding the abuse at
Union CI, and an inmate who I witnessed get
his teeth knocked out of his mouth.

     I also complained to him about the
threats to my well being and he told me he
would say something to the institutional
inspector.

     Nothing was ever done because I never saw
an inspector and the colonel continued to
remind me of what he told me when I first got
there.

     I was never housed (or been at) at a
private prison (South Bay).

                     24
              Since September 2012[,] plaintiff     has
         been transferred to a prison where         the
         defendants have been 4 sep[a]rate times.

              I never filed any Disciplinary Appeals
         due to the threats.

              The video grievance of staff abuse that I
         made initiated an investigation and took the
         same course as would have a grievance on a
         grievance form.

              I am an inmate of ordinary firmness and
         fortitude as I have courageously taken a stand
         against the abusive good old boy prison
         officials in the face of significant injury
         and retaliation.

              The serious threats of substantial
         retaliation, by Godwin against me was in
         conjunction with the significant injury
         inflicted upon me and the knowledge of the
         abuse happening to others before and after the
         March 30 incident with impunity. I took the
         serious threats of abuse if I file a grievance
         seriously.    The    threats     shocked    my
         consciousness on a level that deterred me from
         filing/lodging a grievance or appeal not just
         at the prison I was at when the threats
         happened but at any prison I went to.

              I am still being threatened by the
         defendants. Not for filing a grievance but for
         filing the lawsuit. I was told by defendant
         Harris that "he would get me" that "I got you"
         . . . . I immediately declared a psychological
         emergency and had it documented in my file.
         And I filed a grievance of reprisal against
         him but it never showed up in the grievance
         office. (see Ex. 32 pg. 1)[10] I have filed
         numerous grievances regarding the abuse I've
         witnessed and the failure to answer my
         grievances to no avail.


    10
        See P. Ex. 32, Inmate Request, dated November 1, 2018
(inquiring about his grievance of reprisal, dated October 29,
2018).

                              25
                I feel I can file grievances against the
           defendants now because I have the court
           looking over my shoulder . . . I hope!

P. Ex. 1, Declaration of Stephen B. McNeely at 7-10 (enumeration

omitted). He also submitted the declarations of other inmates. See

P. Exs. 25-30; 28, Declaration of Kristopher Sanders (stating he

overheard Godwin tell McNeely that he would lose some teeth if he

filed any grievances or appeals about the March 30, 2012 incident).

      The parties agree that McNeely failed to submit any grievances

related to the March 30, 2012 incident. Nevertheless, taking

McNeely's account of the facts as true, as the Court must, the

Court determines that the FDOC grievance procedures were available

to McNeely. See Stokes Decl. The FDOC rules provided that McNeely,

while housed at UCI, could have bypassed the institutional level,

and submitted a grievance of reprisal directly with the FDOC

Secretary's Office in a sealed envelope, see FLA. ADMIN. CODE r.

33-103.002(9), (15)(d)2.; 33-103.007(3)(a), (5)(e), or filed an

out-of-time grievance when he resided at different institutions,

see FLA. ADMIN. CODE r. 33-103.011(2); Def. Ex. C, Inmate Movement

Transfer History. McNeely neither filed a grievance of reprisal nor

an   out-of-time   grievance    when       those   grievance    options   were

available to him even in the midst of Godwin and Reddish's alleged

threats.   Therefore,   given   the    availability      of    administrative

remedies, McNeely was required to exhaust the issues.




                                      26
     Alternatively,   McNeely   maintains   that   he   satisfied   the

exhaustion requirement when he orally complained about the March

30th incident. See Response at 22. He states, in pertinent part:

               Plaintiff argues that the grievance he
          made on video[11] that triggered an official
          investigation   for   excessive    force   was
          exhaustion of administrative remedies. (Ex. 1)

               Further, plaintiff argues that when an
          inmate makes a complaint of staff abuse
          (excessive force) whether it is made on a
          "form" or on "video" [sic] takes the same
          shape and is processed the same, investigated
          the same and reviewed for approval or
          disapproved the same. (Pla. Ex. 31).

               Furthermore, plaintiff argues that his
          "video grievance" satisfies title 42 U.S.C.
          section 1997e(a).... The general rule under
          the Prison Litigation Reform Act is that the
          grievance need only provide administrators
          with   a    fair    opportunity   under    the
          circumstances to address the problem that will
          later form the basis of the suit. (Ex. 31)

               Moreover, whenever an inmate lodges a
          grievance on form DC6-236 or DC1-303 regarding
          excessive force whether it is filed as an
          informal grievance, formal grievance, direct
          grievance, grievance of reprisal or an
          emergency grievance, and whether it is filed
          with the institution or with the secretary's
          office the response will be the same ... (that
          the incident has been referred to the
          inspector general's office).... (Pla. Ex. 31)

Id. at 22-23. McNeely's assertion that his videotaped complaint

satisfies the exhaustion requirement is unavailing. As previously

stated, the FDOC provided an internal grievance procedure for its


     11
       See Def. Ex. M-1 (sealed exhibit) at 33:45-33:56, 35:35-
35:51 (7:24 p.m.).

                                 27
inmates, see FLA. ADMIN. CODE r. 33-103.001 through 33-103.018,

that provides specific sequential steps for proper exhaustion. The

FDOC rules do not and did not include any provisions for video

grievances. Based on the foregoing, Defendants' Motion as to

Plaintiff's claims against them for failure to exhaust is due to be

granted.12

     Therefore, it is now

     ORDERED:

     1.      Defendants' Motion (Doc. 82) is GRANTED as to McNeely's

claims against them for his failure to exhaust, and the case is

DISMISSED. Otherwise, the Motion is DENIED.

     2.      The Clerk shall terminate any pending motions and close

the case.

     DONE AND ORDERED at Jacksonville, Florida, this 5th day of

February, 2019.




     12
       Notably, exhaustion of available administrative remedies is
"a precondition to an adjudication on the merits" and is mandatory
under the PLRA. Bryant, 530 F.3d at 1374. Therefore, the Court will
not address Defendants' other arguments since McNeely's claims
against them are due to be dismissed for McNeely's failure to
exhaust.

                                  28
sc 2/5
c:
Stephen Brent McNeely, FDOC #956866
Counsel of Record




                               29
